DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney David Takagawa on 2/24/2022.

The application has been amended as follows: 

In the amendment dated 2/17/2022, paragraph [0001] of the amendments to the  specification should be paragraph [0097] of the specification.
In the amendment dated 2/17/2022, paragraph [0002] of the amendments to the specification should be paragraph [0098] of the specification.

Drawings
The drawings were received on 2/17/2022.  These drawings are accepted.
Specification
The amended Specification and corrected Abstract were received on 2/17/2022 and are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel modular shelter system including first and second sections having a right trapezoidal shaped roof extending between minor (shorter) and major (longer) endwalls, having a sidewall along the right edge of the trapezoidal roof, and having a fastening means extending along the longer angled edge of the trapezoidal roof, wherein the two sections can be fastened to each other form a closed module tent body with one minor and one major end wall connected to each other at each end and the sidewalls forming opposing walls opposite each other. 
There is no teaching of the use of modular sections including both a trapezoidal roof with side and end walls. The nearest related art is CN 111877804, which teaches alternating trapezoidal arc sections and there is no suggestion to add walls to these sections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636